Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Claims 31, 46, and 53 have been amended based on Examiner’s Amendment below.
Claims 31-37, 42, 44-53 were pending and have been examined based on Examiner’s Amendment below.

Examiner’s Amendment/Comment
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment must be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


	Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Colin J. Harrington, on 01/12/2022.
The application has been amended as follows:

IN THE CLAIMS 
Claims 31, 46, and 53 (Amended).

[AltContent: rect]EXAMINER’S AMENDMENT
1-30. 	(Canceled).
31.	(Currently Amended) A method of risk detection in an electronic network for an interaction of an individual, comprising:
receiving a first portion of session context information for the interaction over a limited bandwidth network, the first portion including a session identifier for the interaction;
retrieving a second portion of the session context information for the interaction over a cloud data pipe using the session identifier;
receiving, via a distributed system including a public blockchain storing obfuscated information, security reputation data including aggregated information from a plurality of members, wherein receiving the security reputation data comprises querying the public blockchain using obfuscated session context information; 
analyzing the session context information using the security reputation data; and
generating a security risk score for the interaction based on the session context information and the security reputation data; and
approving or declining the interaction based on the security risk score.  

32.	(Previously Presented) The method of claim 31, wherein the first portion of the session context information includes credit card transaction information and the second portion of the session context information includes hash values representing personally identifiable information regarding the individual.  

33.	(Previously Presented) The method of claim 32, further comprising accessing, a data structure representing connected knowledge of the individual,
wherein the data structure is a graph of connected data points regarding the individual including session contextual information of previous interactions of the individual with a website of a credit card issuer.  

34.	(Previously Presented) The method of claim 31, wherein analyzing the session context information includes determining whether any identifier included in the session context information is identified as being associated with an identified bad actor in the security reputation data.

35.	(Previously Presented) The method of claim 31, wherein generating the security risk score for the interaction includes scoring the interaction using a long term model and a short term model.

36.	(Previously Presented) The method of claim 35, wherein the long term model is trained using regression analysis to align classification of transaction samples with an objective key performance indicator.

37.	(Previously Presented) The method of claim 35, wherein the short term model is trained based on manual review of decisions.

38.	(Canceled).

39.	(Canceled).  

40.	(Canceled). 

41.	(Canceled).

42.	(Previously Presented) A method of performing an electronic interaction on an electronic network, comprising:
monitoring behavior of a user with a website related to an interaction on the website, wherein the monitoring includes tracking user behavior of viewing the website prior to the interaction using instrumentation on the website, wherein the monitoring includes placing tags on multiple pages that track the user behavior and engagement using a device fingerprint;
determining whether the interaction is performed by a bot based on the user behavior;
generating interaction contextual data based on the monitoring, the interaction contextual data including a session identifier and session contextual data including an indication of whether the interaction is performed by the bot;
transmitting the interaction data via a limited bandwidth network;
transmitting the interaction contextual data to a cloud data pipe; and
receiving a decision of whether the interaction is approved.   

43.	(Canceled) 

44. 	(Previously Presented) The method of claim 42, wherein the device fingerprint includes one or more hashes of available device information.  

45.	(Previously Presented) The method of claim 42, wherein the monitoring includes determining a payment context of an account used for the interaction.  

46.	(Currently Amended) A computer device for fraud detection in a transaction network for a transaction of a customer, comprising:
a memory storing one or more parameters or instructions for executing an operating system and one or more applications; and
at least one processor coupled to the memory, wherein the at least one processor is configured to:
receive a first portion of session context information for the transaction over a card network, the first portion including a session identifier for the transaction;
retrieve a second portion of the session context information for the transaction over a cloud data pipe using the session identifier;
receive, via a distributed system including a public blockchain storing obfuscated information, consortium trust-base data including aggregated information from consortium members, wherein receiving the consortium trust-base data comprises querying the public blockchain using obfuscated session context information; 
analyze the session context information using the consortium trust-base data; 
generate a fraud score for the transaction based on the session context information and the consortium trust-base data; and


47.	(Previously Presented) The computer device of claim 46, wherein the first portion of the session context information includes credit card transaction information and the second portion of the session context information includes hash values representing personally identifiable information regarding the customer.  

48.	(Previously Presented) The computer device of claim 46, wherein the computer device is configured to access a graph of connected data points regarding the customer, wherein the fraud score is further based on the graph.  

49.	(Previously Presented) The computer device of claim 46, wherein analyzing the session context information includes determining whether any identifier included in the session context information is identified as being associated with a bad actor in the consortium trust-base data.

50.	(Previously Presented) The computer device of claim 46, wherein the computer device is configured to generate the fraud score for the transaction by scoring the transaction using a long term model and a short term model.

51.	(Previously Presented) The computer device of claim 50, wherein the long term model is trained using regression analysis to align classification of transaction samples with an objective key performance indicator.

52.	(Previously Presented) The computer device of claim 50, wherein the short term model is trained based on manual review of decisions.

53.	(Currently Amended) A non-transitory computer-readable medium, comprising code executable by one or more processors for fraud detection in a transaction network for a transaction of a customer, the code comprising code for:
receiving a first portion of session context information for the transaction over a card network, the first portion including a session identifier;
retrieving a second portion of the session context information for the transaction over a cloud data pipe using the session identifier, in response to receiving the first portion;
receiving, via a distributed system including a public blockchain storing obfuscated information, consortium trust-base data including aggregated information from consortium members wherein receiving the consortium trust-base data comprises querying the public blockchain using obfuscated session context information; 
analyzing the session context information using the consortium trust-base data; 
generating a fraud score for the transaction based on the session context information and the consortium trust-base data; and




Allowable Subject Matter
5.        Claims 31-37, 42, 44-53 were allowed.

Information Disclosure Statement
6.        The Information Disclosure Statements (IDS) filed on 05/02/2022 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Reasons for Allowance
7.	Regarding the Claim Rejections - 35 USC § 101, claims 31-37, 42, 44-53 found patentable under 35 USC § 101 Alice/Mayo two-step framework.	
	Whereas, independent claims 31, 46, and 53 recited an abstract idea of certain methods of organizing human activity (i.e., commercial interaction including sales activities or behaviors and business relations), namely, performing risk detection and providing fraud detection on an electronic network, the additional element or combination of elements of “receiving, via a distributed system including a public blockchain storing obfuscated information, security reputation data including aggregated information from a plurality of members, wherein receiving the security reputation data comprises querying the public blockchain using obfuscated session context information; analyzing the session context information using the security reputation data; and generating a security risk score for the interaction based on the session context information and the security reputation data; and approving or declining the interaction based on the security risk score” integrated the abstract idea into a practical application of providing security in a digital network and improvements in fraud detection in a transaction network [See representative independent claims 31, 46, and 53]. Also, same reasons of patentability under 35 USC § 101 apply to dependent claims (32-37), (47-52) for dependent from independent claims 31 and 46.	
	Whereas, independent claims 42 recited  an abstract idea of certain methods of organizing human activity (i.e., commercial interaction including sales activities or behaviors and business relations), namely, performing an electronic interaction on a electronic network, the additional element or combination of elements of “wherein the monitoring includes placing tags on multiple pages that track the user behavior and engagement using a device fingerprint; determining whether the interaction is performed by a bot based on the user behavior; generating interaction contextual data based on the monitoring, the interaction contextual data including a session identifier and session contextual data including an indication of whether the interaction is performed by the bot” integrated the abstract idea into a practical application of providing security in a digital network and improvements in fraud detection in a transaction network [See representative independent claim 42]. Also, same reasons of patentability under 35 USC § 101 apply to dependent claims (44-45) for dependent from independent claim 42.	

8.	Regarding the Claim Rejections - 35 USC § 103, prior art references deemed closest to the claimed invention are: Condry et al. (U.S. Pub. No. 2014/0172706), hereinafter, “Condry”, Goldman et al. (U.S. Pub. No. 2018/0033006), hereinafter, “Goldman”, and YAMADA et al. (U.S. Pub. No. 2018/0034626), hereinafter, “YAMADA”.
	Condry provide an attempted transaction is identified involving a customer device and the first customer device is redirected to a security broker. A security report for the first customer device is received from the security broker. The security report is based on security data transmitted from the customer device to the security broker. An action can be performed in association with the attempted transaction based at least in part on the received security report. In some aspects, the security broker receives security data describing security conditions on the customer device in connection with the transaction between the customer device and a transaction partner. A risk tolerance policy is identified that corresponds to the transaction partner, such as an ecommerce provider. A security report is generated based on a comparison of the risk tolerance policy and the security data and the security report.
	Goldman provide methods and systems of the present disclosure include identifying and addressing potential fictitious business entity-based fraud, according to one embodiment. The methods and systems identify fictitious business entities associated with fraudulent tax return filings, in one embodiment. According to one embodiment, the methods and systems acquire data associated with an employer identification number (EIN), apply the data to one or more predictive models to generate one or more risk scores to identify potentially suspicious EIN data, and perform one or more risk reduction actions based on the one or more risk scores, according to one embodiment. 
	YAMADA provide a database server stores encrypted vector data in which each of a plurality of elements is encrypted by encryption maintaining semi-homomorphism between calculation before encryption and calculation after encryption. The database server receives an obfuscated query (N-randomized query) from a terminal device, performs calculation for each of a plurality of segments of vectors of the obfuscated query with a segment of the encrypted vector data, and transmits the calculation to the terminal device in reply. The terminal device may acquire a result of decryption calculation transmitted in reply by a decryption device. 

The following is a formal statement of reasons for allowance over prior art:
9.	Claims 31-37 and 46-53 were allowed because the best prior arts of record, Condry et al. (U.S. Pub. No. 2014/0172706), hereinafter, “Condry”, Goldman et al. (U.S. Pub. No. 2018/0033006), hereinafter, “Goldman”, and YAMADA et al. (U.S. Pub. No. 2018/0034626), hereinafter, “YAMADA”, alone or in combination, neither disclosed nor fairly suggested the instant application claim limitations of " receiving, via a distributed system including a public blockchain storing obfuscated information, security reputation data including aggregated information from a plurality of members, wherein receiving the security reputation data comprises querying the public blockchain using obfuscated session context information; analyzing the session context information using the security reputation data; and generating a security risk score for the interaction based on the session context information and the security reputation data; and approving or declining the interaction based on the security risk score.”
	Claims 42 and 44-45 are allowed because the best prior arts of record, Condry et al. (U.S. Pub. No. 2014/0172706), hereinafter, “Condry”, Goldman et al. (U.S. Pub. No. 2018/0033006), hereinafter, “Goldman”, and YAMADA et al. (U.S. Pub. No. 2018/0034626), hereinafter, “YAMADA”, alone or in combination, neither disclosed nor fairly suggested the instant application claim limitations of "wherein the monitoring includes placing tags on multiple pages that track the user behavior and engagement using a device fingerprint; determining whether the interaction is performed by a bot based on the user behavior; generating interaction contextual data based on the monitoring, the interaction contextual data including a session identifier and session contextual data including an indication of whether the interaction is performed by the bot.”

10. 	The prior art made of record from the Information Disclosure Statements (IDS) filed on 12/08/2021 and 12/17/2021 and not relied upon was considered pertinent to Applicant’s disclosure. The following reference was pertinent for disclosing various features relevant to the claimed invention, but it did not disclose the specific claimed features, listed in the reasons for allowance above:
	Snyder et al. (U.S. Pub. No. 2012/0130898) teach systems and methods for verifying a financial transaction based on an account number, a mobile directory number associated with the financial transaction, a mobile directory number associated with the account number, an email address associated with the account number, internet protocol address data associated with the financial transaction, and internet protocol address data associated with accesses of the email address.
11. 	The prior art made of record from the Information Disclosure Statements (IDS) filed on 05/02/2022 and not relied upon is considered pertinent to Applicant’s disclosure. The following reference is pertinent for disclosing various features relevant to the claimed invention, but it does not disclose the specific claimed features, listed in the reasons for allowance above:
	Moritz et al. (U.S. Patent No. 9,514,293) teach methods and systems for behavioral profiling, and in particular, utilizing crowd-managed data architectures to store and manage that profile, are described. In some embodiments, a method includes observing behavioral characteristics of user interactions during a current session with the user through one of a plurality of channels. Variations between the behavioral characteristics of the user interactions observed during the current session and a behavioral profile previously developed based on prior usage patterns of the user through the plurality of channels are identified, in real-time or near real-time.

	As a final matter any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and; to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
13.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696